DETAILED ACTION
The following Office Action is in response to the Amendment filed on March 16, 2022.  Claims 1-17 and 19-21 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Concerning the “Claim Objections” section on page 10 of the Applicant’s Response filed on March 16, 2022, the amendment to claim 1 to address the informality has obviated the necessity of the objection to the claim.  Therefore, the objection is withdrawn.
Concerning the “Claim Rejections - 35 USC §112” section on pages 10-11 of the Applicant’s Response filed on March 16, 2022, the amendment to claim 1 to address the issue of written description has obviated the necessity of the rejections to the claims under 35 U.S.C. §112(a).  Therefore, the rejections of the claims under 35 U.S.C. §112(a) are withdrawn.

Response to Arguments
Concerning the “Claim Rejections - 35 USC § 103” section on pages 11-15 of the Applicant’s Response filed on March 16, 2022, the applicant’s arguments have been fully considered, but they are not persuasive.  The applicant argues that the Hocking, Leeflang, and Daniel combination does not teach the claimed subject matter, arguing that the Daniel reference does not teach multiple interwoven wires of the filter portion and the support portion being the same interwoven wires that are continuously formed and the multiple interwoven wires of the filter portion and the support portion including a proximal end attached to the support side connection portion and a distal end attached to a filter side connection portion, arguing that the Daniel reference instead teaches two mesh portions that are joined together.  However, the examiner asserts that the Daniel reference is only used to show that the pitch of a weave may be used to provide larger or smaller gaps in an interwoven mesh, which has been used to modify the Hocking and Leeflang combination.  The combination of the Hocking and Leeflang references together teaches all the other limitations of the independent claims.  The applicant provides no arguments as to how the Hocking and Leeflang combination is deficient outside of conclusory statements.  The rejection is reiterated below pointing out how the combination teaches each and every limitation of the claims.  Therefore, the rejections of the claims under 35 U.S.C. 103 stand.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hocking et al. (US 2007/0233174, hereinafter Hocking) in view of Leeflang et al. (US 2002/0173819, hereinafter Leeflang).
Concerning claims 1, 7, and 8, the Hocking et al. prior art reference teaches a medical device for collecting substances inside a body lumen (Figure 1), the medical device comprising: an elongated shaft portion (Figure 1; 13); a deformation portion formed from multiple interwoven wires (Figure 1; 1), the deformation portion including a tubular filter portion (Figure 1; distal half of trapping filter 1 = filter portion) and a tubular support portion (Figure 1; proximal half of trapping filter 1 = support portion), the tubular filter portion configured to be deformable in an expanded state where the filter has a basket shape so as to form a concave portion, and deformable from the expanded state (Figure 2; 1) to a contracted state where an opening end portion of the concave portion is contracted (Figure 1; distal half of 1 defined by filter portion 7 may be contracted by pulling it back into the tubular sheath 11); and the tubular support portion having an interlock portion interlocked with the opening end portion of the filter portion (Figure 2; portion at the proximal end of the filter portion, defining the diameter of the trapping filter) and a support side connection portion connected to the elongated shaft portion (Figure 1; 5); the multiple interwoven wires of the filter portion and the support portion are the same wires that are continuously formed and multiple interwoven wires of the filter portion and the support portion include a proximal end attached to the support side connection portion and a distal end attached to a filter side connection portion (Figure 11), the support side connection portion having an inner tube (Figure 10; 36) and an outer tube (Figure 10; 35) and the multiple wires of the support portion are fixed between the inner tube and the outer tube (Figure 10; 3 | [¶ 0082], collar structure may be included in embodiment of Figures 1 & 2), wherein the inner tube of the support side connection portion is fixed to the elongated shaft portion (Figure 1; 12, 13); a tubular sheath that accommodates the filter portion and the support portion in the contracted state and configured to prevent the filter portion and the support portion from being deformed to the expanded state (Figure 1; 11); and at least a portion of the filter portion, the support portion, and the shaft portion has an X-ray contrast property ([¶ 0052]), wherein the multiple wires of the filter portion and the multiple wires of the support portion are interwoven ([¶ 0073]), but it does not specifically teach the wires the support portion including a gap larger than gaps of the filter portion.
However, the Leeflang reference teaches a medical device for collecting substances inside a body lumen (Figure 6A; 310) having an elongated shaft portion (Figure 6A; 312); a filter portion having multiple wires (Figure 6A; 328) and a support portion having multiple wires (Figure 6A; 326), wherein this weave may yield a support portion including a gap larger than gaps of the filter portion ([¶ 0076]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the support portion include gaps larger than gaps of the filter portion as in the Leeflang reference to specifically allow the capture of particulates that are smaller than the gaps of the support portion and larger than the gaps of the filter portion (Leeflang; [¶ 0076]).
Concerning claim 2, the combination of the Hocking and Leeflang references as discussed above teaches the medical device according to claim 1, wherein the Hocking reference further teaches that wherein in a state where an external force is not applied, the filter portion and the support portion are shaped to be in the expanded state (Figure 2).
Concerning claim 3, the combination of the Hocking and Leeflang references as discussed above teaches the medical device according to claim 1, wherein the Hocking reference further teaches a through-hole being formed in the support side connection portion (Figure 4; 5).
Concerning claim 4, the combination of the Hocking and Leeflang references as discussed above teaches the medical device according to claim 3, wherein the Hocking reference further teaches a through hole being formed at an opposite side to the interlock portion of the filter portion in the contracted state; and wherein the through hole at the opposite side to the interlock portion of the filter portion is in a filter side connection portion (Figure 1; 6).
Concerning claim 5, the combination of the Hocking and Leeflang references as discussed above teaches the medical device according to claim 2, wherein the Hocking reference further teaches a through-hole being formed in the support side connection portion, and wherein the through-hole on the support side connection portion is on an inner surface of the inner tube of the support side connection portion (Figure 10; 13).
Concerning claims 6, and 19, the combination of the Hocking and Leeflang references as discussed above teaches the medical device according to claims 4 and 5, wherein the Hocking reference further teaches a through hole being formed at an opposite side to the interlock portion of the filter portion (Figure 1; 6); and wherein the through-hole at the opposite side to the interlock portion of the filter portion is in a filter side connection portion.  
Although the Hocking reference does not specifically teach the filter side connection portion including an inner tube and an outer, the multiple wires of the filter portion being fixed between the inner tube and the outer tube of the filter side connection portion, and the through-hole in the filter side connection being on an inner surface of the inner tube of the filter side connection portion, the Hocking reference teaches said structure of an inner tube and outer tube, with the multiple wires being fixed between the inner tube and the outer tube being used for the support side connection body (Figure 11; 32), and the through-hole being on an inner surface of the inner tube (Figure 10; 13), wherein it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the same structure be used for the filter side connection portion to provide the same bonding mechanism for the filter side connection portion ([¶ 0078]).
Concerning claim 16, the combination of the Hocking and Leeflang references as discussed above teaches the medical device according to claim 1, wherein the Hocking reference further teaches that the multiple wires are made of a shape memory alloy (Hocking; [¶ 0033]), while the Leeflang reference teaches that the tubular body of a filter device may be formed of metals such as steel or Nitinol such that the tubular body is sufficiently flexible to facilitate introduction through tortuous anatomy (Leeflang; [¶ 0044]).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hocking et al. (US 2007/0233174, hereinafter Hocking) in view of Leeflang et al. (US 2002/0173819, hereinafter Leeflang) as applied to claims 1-8, 16, and 19 above, and further in view of Hamuro et al. (US 2013/0150807, hereinafter Hamuro).
Concerning 15, the combination of the Hocking and Leeflang references as discussed above teaches the medical device according to claim 7, wherein the sheath includes a tubular body (Figure 1; 11), but it does not specifically teach a hub or an anti-kink protector.
However, the Hamuro reference teaches a catheter for the delivery of medical devices into the vasculature of patients, wherein the catheter includes a tubular sheath (Figure 1; 14), a hub (Figure 1; 16), and an anti-kink protector (Figure 1; 10).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the sheath of the Hocking and Leeflang combination include the structure of the Hamuro reference with the hub and anti-kink protector to ensure that operating forces can be easily transmitted to the sheath and operability can thereby be enhanced (Harumo; [¶ 0011]).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hocking et al. (US 2007/0233174, hereinafter Hocking) in view of Leeflang et al. (US 2002/0173819, hereinafter Leeflang) as applied to claims 1-8, 16, and 19 above, and further in view of Kusleika et al. (US 2002/0111648, hereinafter Kusleika).
Concerning claim 21, the combination of the Hocking and Leeflang references as discussed above teaches the medical device according to claim 6, but does not specifically teach a tubular body fixed to the shaft at a position interposed between the filter side connection and the support side connection portion.
However, the Kusleika reference teaches a medical device for collecting substances inside a body lumen (Figure 1; 10), the medical comprising an elongate shaft portion (Figure 1; 20); a deformation portion formed from multiple interwoven wires (Figure 1; 50), the deformation portion including a tubular filter portion and a tubular support portion, wherein the multiple wires of the filter portion and the support portion include a proximal end attached to a support side connection portion (Figure 1; 65) and a distal end attached to a filter side connection portion (Figure 1; 60), and further comprises a tubular body having a size which cannot pass through the through-holes of the filter side connection portion and the support side connection portion (Figure 1; 40), the tubular body being fixed to the shaft portion at a position interposed between the filter side connection portion and the support side connection portion ([¶ 0029]), and wherein the tubular body is configured to be movable in the axial direction between the filter side connection and the support side connection portion, and configured to be rotatable around the shaft portion with respect to the filter side connection portion and the support side connection portion ([¶ 0029]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the medical device of the Hocking and Leeflang combination include the tubular body of the Kusleika reference to effectively divide the elongate shaft portion into a tubular filter portion and a tubular support portion (Kusleika; [¶ 0030]).
Claims 1, 9-14, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hocking et al. (US 2007/0233174, hereinafter Hocking) in view of Leeflang et al. (US 2002/0173819, hereinafter Leeflang) and Daniel et al. (US 7780696, hereinafter Daniel).
Concerning claims 1, 9, and 17, the Hocking et al. prior art reference teaches a medical device for collecting substances inside a body lumen (Figure 1), the medical device comprising: an elongated shaft portion (Figure 1; 13); a deformation portion formed from multiple interwoven wires (Figure 1; 1), the deformation portion including a tubular filter portion (Figure 1; distal half of trapping filter 1 = filter portion) and a tubular support portion (Figure 1; proximal half of trapping filter 1 = support portion), the tubular filter portion configured to be deformable in an expanded state where the filter has a basket shape so as to form a concave portion, and deformable from the expanded state (Figure 2; 1) to a contracted state where an opening end portion of the concave portion is contracted (Figure 1; distal half of 1 defined by filter portion 7 may be contracted by pulling it back into the tubular sheath 11); and the tubular support portion having an interlock portion interlocked with the opening end portion of the filter portion (Figure 2; portion at the proximal end of the filter portion, defining the diameter of the trapping filter) and a support side connection portion connected to the elongated shaft portion (Figure 1; 5); the multiple interwoven wires of the filter portion and the support portion are the same wires that are continuously formed and multiple interwoven wires of the filter portion and the support portion include a proximal end attached to the support side connection portion and a distal end attached to a filter side connection portion (Figure 11), the support side connection portion having an inner tube (Figure 10; 36) and an outer tube (Figure 10; 35) and the multiple wires of the support portion are fixed between the inner tube and the outer tube (Figure 10; 3 | [¶ 0082], collar structure may be included in embodiment of Figures 1 & 2), wherein the inner tube of the support side connection portion is fixed to the elongated shaft portion (Figure 1; 12, 13); a tubular sheath that accommodates the filter portion and the support portion in the contracted state and configured to prevent the filter portion and the support portion from being deformed to the expanded state (Figure 1; 11); and at least a portion of the filter portion, the support portion, and the shaft portion has an X-ray contrast property ([¶ 0052]), wherein the multiple wires of the filter portion and the multiple wires of the support portion are interwoven ([¶ 0073]), but it does not the support portion including a gap larger than gaps of the filter portion.
However, the Leeflang reference teaches a medical device for collecting substances inside a body lumen (Figure 6A; 310) having an elongated shaft portion (Figure 6A; 312); a filter portion having multiple wires (Figure 6A; 328) and a support portion having multiple wires (Figure 6A; 326), wherein this weave may yield a support portion including a gap larger than gaps of the filter portion ([¶ 0076]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the multiple wires of the filter portion and the multiple wires of the support portion of the Hocking reference be interwoven in a two-under and two-over pattern as in the Leeflang reference given it has been identified as a typical weave pattern for a filter mesh (Leeflang; [¶ 0082]), and to further have the support portion include gaps larger than gaps of the filter portion as in the Leeflang reference to specifically allow the capture of particulates that are smaller than the gaps of the support portion and larger than the gaps of the filter portion (Leeflang; [¶ 0076]).
Furthermore, the Daniel reference teaches that larger gaps in a proximal portion of a capture basket can be formed without having the two portions as discrete mesh portions but may be formed of the same braided mesh material wherein the braid simply has a different pitch in each section (Figure 14B | Column 8, Line 61 – Column 9, Line 2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the differing gap sizes of the filter portion and support portion of the Hocking and Leeflang combination be achieved through continuous wires having a pitch of the respective wires in the support portion being longer than a pitch of the respective wires of the filter portion as in the Daniel reference given it has been taught as a known method of providing regions of a capture basket that have differing gap sizes with gaps of one region having longer axial lengths (Daniel; Column 8, Line 61 – Column 9, Line 2).
Concerning claim 10, the combination of the Hocking, Leeflang, and Daniel references as discussed above teaches the medical device according to claim 9, wherein the Hocking reference further teaches that wherein in a state where an external force is not applied, the filter portion and the support portion are shaped to be in the expanded state (Figure 2).
Concerning claim 11, the combination of the Hocking, Leeflang, and Daniel references as discussed above teaches the medical device according to claims 9, wherein the Hocking reference further teaches a through-hole being formed in the support side connection portion (Figure 4; 5).
Concerning claim 12, the combination of the Hocking, Leeflang, and Daniel references as discussed above teaches the medical device according to claim 11, wherein the Hocking reference further teaches a through hole being formed at an opposite side to the interlock portion of the filter portion in the contracted state; and wherein the through hole at the opposite side to the interlock portion of the filter portion is in a filter side connection portion (Figure 1; 6).
Concerning claim 13, the combination of the Hocking, Leeflang, and Daniel references as discussed above teaches the medical device according to claim 10, wherein the Hocking reference further teaches a through-hole being formed in the support side connection portion, and wherein the through-hole on the support side connection portion is on an inner surface of the inner tube of the support side connection portion (Figure 10; 13).
Concerning claim 14 and 20, the combination of the Hocking, Leeflang, and Daniel references as discussed above teaches the medical device according to claims 12 and 13, wherein the Hocking reference further teaches a through hole being formed at an opposite side to the interlock portion of the filter portion (Figure 1; 6); and wherein the through-hole at the opposite side to the interlock portion of the filter portion is in a filter side connection portion.  
Although the Hocking reference does not specifically teach the filter side connection portion including an inner tube and an outer, the multiple wires of the filter portion being fixed between the inner tube and the outer tube of the filter side connection portion, and the through-hole in the filter side connection being on an inner surface of the inner tube of the filter side connection portion, the Hocking reference teaches said structure of an inner tube and outer tube, with the multiple wires being fixed between the inner tube and the outer tube being used for the support side connection body (Figure 11; 32), and the through-hole being on an inner surface of the inner tube (Figure 10; 13), wherein it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the same structure be used for the filter side connection portion to provide the same bonding mechanism for the filter side connection portion ([¶ 0078]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        7/26/2022